DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29, 31, and 33-37 are pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/4/2020 has been entered.
Response to Arguments
Applicant’s arguments, see p. 6 only, filed 11/4/2020, with respect to all pending claims have been fully considered and are persuasive.  The rejections of 3/5/2020 have been withdrawn. 
	Applicant’s declaration submitted under 1.132 was also reviewed in full, but is not relied upon directly below in the reasons for allowance as it submits an alternative, narrower claim interpretation which is not adopted by Examiner. Examiner uses the claim’s broadest reasonable interpretation, in view of the specification, with respect to each of the structural elements recited, noting that section 112(f) limits the structures to those disclosed for the recited function where invoked, and equivalents thereof, as was previously discussed in the 3/5/2020 Office Action. 

Allowable Subject Matter
Claims 29, 31, and 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 29 was amended in the most recent response to further include a “dosing system” requiring “wherein dosing is made by means of a vessel containing a level sensor in the extruder” – and the prior art does not disclose this element in combination with the other-required elements of claim 29. This is specifically interpreted to require a dosing vessel and a level sensor connected with an extruder.  
With respect to the amended claim, Kavesh et al. (US Patent No. 4,663,101) (not previously-cited) was also reviewed as potentially pertinent to the amended version of claim 29 in particular. 
The “dosing system” as described above is interpreted to include elements as shown in Applicant’s Fig. 2 where the dosing vessel (25) is shown in with a level sensor (253) which shows the BRI of these elements as required in the claim, where the screw of the connected extruder is also visible, and thus it is connected to the extruder in Applicant’s claims as interpreted here as specifically limited in the claims. The previously-cited Kavesh reference does not include this element in this combination. 
Kavesh (‘101) (above) appears to disclose a similar “box” as diagrammed at a similar location [Kavesh (‘101), Fig. 1] which could be viewed broadly as a “dosing vessel” for putting material into an extruder. However, in this disclosure and under this interpretation, there does not 
Claims 31 and 33-37 are also allowed at least by virtue of their dependence upon an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742